_____________

                                 No. 96-1271NE
                                 _____________

United States of America,             *
                                      *
                   Appellee,          *
                                      *   Appeal from the United States
     v.                               *   District Court for the District
                                      *   of Nebraska.
Louis M.   Polak-Rudich, also         *
known as   Sergio Clemens, also       *   [UNPUBLISHED]
known as   John Doe,                  *
                                      *
                   Appellant.         *
                                _____________

                           Submitted:    July 16, 1996

                             Filed: August 1, 1996
                                 _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Louis M. Polak-Rudich appeals the district court's order requiring
Polak-Rudich to pay $74,361.26 in restitution.         We affirm.


     Contrary to Polak-Rudich's view, the district court did not abuse its
discretion by ordering restitution.       See 18 U.S.C. § 3663(a)(1); U.S.S.G.
§ 5E.1.1(a)(1); United States v. Manzer, 69 F.3d 222, 229 (8th Cir. 1995)
(district courts have wide discretion to order restitution, and may do so
even though defendant is indigent at time sentence is imposed).                Polak-
Rudich did not object to the information in the presentence report (PSR)
about his family history, physical condition, financial position, and work
experience,   and   the   sentencing    transcript   shows   the    district      court
considered    Polak-Rudich's    financial    resources   and       ability   to     pay
restitution. Cf. United States v. Osborn, 58 F.3d 387, 388-89 (8th
Cir. 1995) (affirming restitution order, absent specific findings by
district court about defendant's ability to pay, where PSR included
information about defendant's financial condition, defendant did not object
to PSR or court's adoption of facts stated in it, defendant agreed in plea
agreement to restitution, and defendant did not object at sentencing to
restitution order).   Further, Polak-Rudich did not show the district court
or this court that he will be unable to pay restitution.     See 18 U.S.C.
§ 3664(d) (defendant has burden of demonstrating his financial condition).


     Thus, we affirm.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-